Citation Nr: 0720012	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  02-04 515	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased rating for generalized anxiety 
and somatoform disorder with seizures on a conversion basis, 
currently evaluated as 50 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that continued a previously assigned 50 
percent disability evaluation for the service-connected 
disability at issue.  

This case was remanded by the Board in October 2004 for 
additional development, and again in April 2006.

The Board notes that, in an August 2004 Informal Hearing 
Presentation, the veteran's representative asked that a 
separate compensable evaluation be considered for a seizure 
disorder.  This informal claim was referred to the RO for 
development.  A Deferred Rating Decision dated in September 
2006 indicates that the originating agency has acknowledged 
this as a new issue, and has deferred consideration pending 
further development.  (As noted below, the service-connected 
disability at issue is a psychiatric disorder that includes a 
conversion disorder, which at times has been manifested by 
seizure-like activity.  A somatoform disorder such as this is 
ratable under 38 C.F.R. § 4.130 (2006) (Schedule of ratings-
mental disorders) and will be addressed in the decision 
below.  The question of whether the veteran in fact has 
epilepsy as a distinct neurologic impairment that should be 
service connected is the issue that has been referred to the 
RO.  See 38 C.F.R. § 4.126(c) (2006).)

In a May 2002 statement to the RO, the veteran withdrew a 
previously made request for a personal hearing before a 
Veterans Law Judge.  See 38 C.F.R. § 20.702(e) (2006).  

The veteran has submitted new evidence in the form of an 
affidavit from Ms. [redacted] The veteran's accredited 
representative has specifically waived the right to have the 
RO consider this evidence in the first instance.  38 U.S.C. § 
20.1304(c) (2006).  Additional evidence in the form of 
psychiatric treatment records from the VA Medical Center 
(VAMC) in Ann Arbor, Michigan, was received by the Board in 
May 2007, but they are duplicates of records already in the 
veteran's claims file, and have already been considered by 
the RO.   


FINDING OF FACT

The veteran's generalized anxiety and somatoform disorder is 
evidenced by reduced reliability and productivity due to such 
symptoms as occasional panic attacks, disturbances of 
motivation and mood, and some difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
generalized anxiety and somatoform disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.130, Diagnostic Codes 9400, 9424 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); but see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2003, December 2004, May 2005, and May 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured in the process of previous remands and 
RO actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The RO also provided a statement of the case (SOC) and four 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the claim, and the text of the 
relevant portions of the VA regulations.  The veteran was 
apprised of the criteria for assigning disability ratings or 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.

The veteran is service connected for generalized anxiety and 
somatoform disorder with seizures on a conversion basis, 
currently evaluated as 50 percent disabling.  He has had 
several examinations in connection with his claim for an 
increased rating.  The report of the most recent of these, 
given in May 2006, noted that the veteran's claims file had 
been reviewed, and reiterated the veteran's history as 
regards this claim.  The examiner noted that the veteran has 
not sought formal mental health care for this disability, but 
has sought help from mental health counselors from time to 
time because of ongoing disputes with neighbors who had filed 
a protection order against him, and because of poor sleep.  

The veteran complained to this examiner that he has continued 
to have more nervous problems that are adding up.  He 
complained that he could not sleep, and that he is afraid to 
go out.  He reportedly has a long-standing concern about the 
possibility that he might have Huntington's disease, and 
admitted that when he begins to feel that he cannot remember 
from one day to the next, he becomes extremely nervous.  He 
stated that he has three brothers who died of Huntington's 
disease, and two others whom the veteran also presumes died 
of it.  

The veteran gave a history of having been married and 
divorced four times.  He has several children from those 
marriages with whom he has no contact whatsoever.  A daughter 
died of an aneurism at age 38.  He also has a son who lives 
nearby with whom he maintains regular contact.  He also 
stated that he has a girlfriend whom he has seen for about 15 
years, and on whom he relies for support, and who has learned 
to tolerate his behavior, which includes flying off the 
handle and "raising hell," and becoming nervous and upset.  
The veteran reported that he was a life-long member of two 
veterans' organizations, as well as a hunting club.  He also 
reported that he regularly goes hunting with a brother-in-
law.  

On examination, the examiner found the veteran to be 
appropriately dressed, pleasant and cooperative, and showing 
a full range of affect.  He had a gross tremor in both hands.  
There was no gross impairment of thought process or 
communication, though he reported that in the past he had 
heard voices, including what seemed to be the voice of his 
daughter after her death.  Frank delusions and hallucinations 
were not in evidence.  There was no inappropriate behavior, 
though the veteran gave evidence of potential for becoming 
easily agitated as he talked about concerns about current 
events such as the war in Iraq.  There was no suicidal or 
homicidal ideation or intent.  The veteran was able to 
maintain minimal personal hygiene and other basic activities 
of daily living, and was oriented as to time, place, and 
person.  

The veteran reported frequent hand washing, but the examiner 
impliedly did not consider this obsessive or ritualistic 
behavior because the veteran stated that the washing was 
because his hands became soiled after working in his garden.  
The veteran endorsed panic attacks that were said to come on 
when he becomes upset and nervous.  

The examiner noted that the veteran continued to complain of 
anxiety, depression, "nervousness," sleep problems, and 
forgetfulness.  The examiner also noted that the veteran's 
psychological testing suggested that his profile was not 
typical of a conversion disorder.  It was opined that the 
veteran's continued symptoms of anxiety disorder have 
"significantly interfered" with social and occupational 
functioning.  It was felt that the veteran was unemployable 
because of his psychiatric disorder, his seizure disorder, 
his age, and constant tremors.

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was anxiety disorder, not 
otherwise specified.  Axis II (personality disorders and 
mental retardation) diagnosis was deferred.  The Axis III 
(general medical conditions) diagnoses are not relevant to 
this evaluation, except to say that they included seizure 
disorder which, as noted above, the examiner opined is not 
likely related to the veteran's generalized anxiety disorder.  
In Axis IV (psychosocial and environmental problems) the 
examiner noted psychosocial and environmental problems 
including multiple divorces, estrangement from his biological 
children, the death of his daughter, history of Huntington's 
Disease, and history of seizure disorder.  The Axis V (global 
assessment of functioning (GAF) score) report was 55, with 
moderately severe impairment in psychosocial and occupational 
functioning. 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's generalized anxiety and somatoform disorder is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Codes 9400, 
9424.  Under these criteria, a 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

Here, the Board finds that the veteran's disability picture 
more nearly approximates the criteria required for the 
currently assigned 50 percent rating, and that an increase is 
not warranted.  The evidence shows that he generally 
functions satisfactorily with routine behavior and self-care, 
with no gross impairment of thought process or communication.  
There have been no delusions or hallucinations, and no 
inappropriate behavior.  There was no suicidal or homicidal 
ideation or intent.  The veteran showed a full range of 
affect.

A higher, 70 percent, rating is not warranted because there 
is no evidence of current suicidal or homicidal ideation; no 
obsessive ritualistic behavior; no evidence of illogical, 
obscure, or irrelevant speech; no evidence of near-continuous 
panic; and no evidence of neglect of personal appearance and 
hygiene.  There is some evidence of difficulty in adapting to 
stressful circumstances and reduced ability (but not 
inability) to establish and maintain effective relationships, 
and some evidence of impaired impulse control, however, the 
evidence also shows that the veteran is in regular contact 
with a son, and has an on-going, 15-year-long relationship 
with a woman described as his girlfriend.  

The veteran also reported long-standing associations with 
three social organizations, as well as a regular relationship 
with a brother-in-law with whom he regularly goes hunting.  
Finally, the Board notes that the veteran's assigned GAF 
score is 55, which falls squarely in the middle of the 
category of symptoms described as "moderate" on the GAF 
scale.  Although the VA examiner concluded that the veteran 
was unemployable, the examiner identified several factors 
contributing to unemployability, only one of which was his 
service-connected psychiatric disability.  The GAF score, 
which refers to psychological deficits rather than 
limitations due to physical disabilities, and which reflects 
only moderate impairment, is the better gauge of the 
veteran's occupational and social impairment due to his 
service-connected disability.

In sum, the Board finds that the preponderance of the 
evidence is against the claim.  The evidence shows that the 
veteran's psychiatric disability picture more nearly 
approximates the criteria required for the 50 percent rating 
currently assigned.


ORDER

Entitlement to an increased rating for generalized anxiety 
and somatoform disorder with seizures on a conversion basis, 
currently evaluated as 50 percent disabling, is denied. 



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


